DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-17, 19-22 and 24 are pending.
Claims 1, 3-17, 19-22 and 24 are currently rejected.

Response to Amendments
The declarations under 37 CFR 1.132 filed 10/01/2020 are insufficient to overcome the rejection of claims 1, 3-17, 19-22 and 24 in view of Johnson (US 20060084859) and Lasaygues, et al., (Ultrasonic Computed Tomography. P. Laugier, G. Haiat. Bone Quantitative Ultrasound, Springer, pp. 441-459, 2010) as set forth in the office action dated 06/09/2020 because the Declarant’s arguments do not show that the incorporated references U.S. Pat. Nos. 4,662,222; 5,339,282; 6,005,916; 5,588,032; 6,587,540; 6,636,584; 7,570,742; 7,684,846; 7,699,713; 7,771,360; 7,841,982; 8,246,543; and 8,366,617, which were included to make reference to details of an inverse scattering algorithm can be modified to facilitate ultrasonic imaging of bones/joints and/or tissue near them.
Declarant argues in point 2 on pages 2-3 that US 7841982 (‘982) describes inverse scattering algorithm for elastic non-linear inhomogeneous media, however, ‘982 is directed to soft-tissue, e.g. breast, analysis using an inverse scattering algorithm while the instant application is directed to hard tissue, e.g. bone, analysis an inverse scattering algorithm.  There is nothing of record to illustrate that these algorithms would be identical.  It is also noted that ‘982 appears to teach away from hard tissue or bone analysis (col. 64, ll. 43 – 45).
In point 3 on pages 3-4, Declarant argues that ‘982 that the paraxial or parabolic approximation described in ‘982 is an approximation of geophysical equation which is a differential equation governing wave propagation through solid material, however, the material properties of the media, generalized non-linear homogenous media, disclosed in ‘982 for which the fully nonlinear inverse scattering algorithm based on nonlinear conjugate gradient or other nonlinear minimization strategies is applied is different from the material properties of a bone or joint for which the instant application applies its inverse scattering algorithm. 
Declarant remarks in point 4 on pages 4-5 that decomposition of the geophysical equation by incorporating Lamé potentials to yield Helmholtz equations which are then factorized and in point 5 on page 5 that the previous methods and systems do not account for “mode conversion” of compressional and shear waves in inhomogeneous media in wave energy calculations. 
Declarant further remarks in point 6 on page 6 that solutions to the linear forward and inverse problems may be achieved using different methods outlined in the ‘982 document. 
Declarant argues in point 7 on pages 6-7 that based on the inverse scattering algorithm and other information in the ‘982 document and commonly known information in the art, the disclosure of the instant application adequately and clearly describes ways to incorporate shear wave moduli which effectively models the wave energy conversion from compressional wave to shear wave, however, ‘982 is directed to soft-tissue, e.g. breast, analysis using an inverse scattering algorithm while the instant application is directed to hard tissue, e.g. bone, analysis an inverse scattering algorithm.  There is nothing of record to illustrate that these algorithms would be identical.  It is also noted that ‘982 appears to teach away from hard tissue or bone analysis (col. 64, ll. 43 – 45).
Declarant argues in point 8 on page 7 that using the paraxial approximation resulting from the pseudo-factorization of the Helmholtz equations disclosed in ‘982 to model transmission wave calculations that include shear waves, however, ‘982 is directed to soft-tissue, e.g. breast, analysis using 
Declarant remarks in point 9 on pages 7-8 that the calculation of the gradient involved the adjoint of the Jacobian acting on the residual and concludes in point 10 on page 8 that “one of ordinary skill in the art of inverse scattering algorithms for imaging would recognize that the discovery was with respect to the second Lamé parameter, µ, and that this can be utilized in the geophysical equation for transmission wave inverse scattering calculations”, however, ‘982 is directed to soft-tissue, e.g. breast, analysis using an inverse scattering algorithm while the instant application is directed to hard tissue, e.g. bone, analysis an inverse scattering algorithm.  There is nothing of record to illustrate that these algorithms would be identical.  It is also noted that ‘982 appears to teach away from hard tissue or bone analysis (col. 64, ll. 43 – 45).
It is noted that the Declarant is also a named inventor of the instant application. The declaration would not be disregarded for the sole reason that the Declarant is an inventor of the instant application, but is less persuasive than that of a disinterested person. 

Response to Arguments
The declarations under 37 CFR 1.132 filed 10/01/2020 are insufficient to overcome the rejection of claims 1, 3-17, 19-22 and 24 in view of Johnson (US 20060084859) and Lasaygues, et al., (Ultrasonic Computed Tomography. P. Laugier, G. Haiat. Bone Quantitative Ultrasound, Springer, pp. 441-459, 2010) as set forth in the office action dated 06/09/2020.
Responses to the declarations have been provided above. 
Applicant remarks on page 2 of applicant’s responses filed 10/01/2020 that the references of record fail to teach “applying an inverse scattering algorithm using a shear wave moduli in transmission wave calculations to the transmission data received by the transmission receiver array”.  Specifically, applicant notes on pages 4-6 that Lasaygues only applies inverse scattering techniques to compressional waves, which have particle movement in the direction of a wave propagation, in the stead of shear waves, which have particle movement perpendicular to the direction of wave propagation. 
Applicant’s remarks have been fully considered but have been found not persuasive. 
Claim 15 and dependent claims 15-17 and 19 direct to an ultrasound apparatus including the following structures: transmission transducer array, transmission receiver array, reflection transducer array, reflection receiver transducer array and a computer all of which are disclosed by Johnson. The claim only requires that the ultrasound scanning system is configured to achieve the recited claims, including the recited “applying an inverse scattering algorithm using a shear wave moduli in transmission wave calculations to the transmission data received by the transmission receiver array”. As indicated below, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Furthermore, Johnson teaches all the structural requirements of claim 15 and as such teach all the functional limitations of as recited above as the claim recites intended use of the ultrasound scanning system. In Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the courts found that “[A]pparatus claims cover what a device is, not what a device does, and therefore, Johnson in view of Lasaygues teaches all the limitations of claim 22.
Therefore, the claims stand rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17, 19-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 15 and 22 recite “generating an image of a bone or joint from the transmission data received at the transmission receiver array and the reflection data received at the reflection receiver array by applying an inverse scattering algorithm using shear wave moduli in transmission wave calculations to the received transmission data and the received reflection data”, “the computer generating an image of a bone or joint from transmission data received at the transmission receiver array and reflection data received at the reflection receiver array by applying an inverse scattering algorithm using shear wave moduli in transmission wave calculations to the transmission data received by the transmission receiver array and the reflection data received by the reflection receiver array”, and “a computer functionally coupled to the transducer arrays to receive imaging data and configured to 
However, the specification does not include any detailed description of the claimed inverse scattering algorithm and how the algorithm is applied using shear wave moduli in transmission wave calculations to the received transmission data. 
U.S. Pat. Nos. 4,662,222; 5,339,282; 6,005,916; 5,588,032; 6,587,540; 6,636,584; 7,570,742; 7,684,846; 7,699,713; 7,771,360; 8,246,543; and 8,366,617, which were incorporated by reference in their entireties into the instant application fail to disclose details of the inverse algorithm as applied using shear wave moduli in transmission wave calculations as recited above.
U.S. 7,841,982 which was used in Applicant’s affidavit dated 10/01/2020, discusses the use of an inverse scattering technique, the document fails to show how the inverse scattering is applied specifically to image a bone or a joint, as opposed to any inhomogeneous medium, using shear wave moduli in transmission wave calculations to received transmission and received reflection data. 
Therefore, applicant has not shown position of the invention and the claims are rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., US 20060084859 in view of Philippe Lasaygues, Régine Guillermin, Jean-Pierre Lefebvre. Ultrasonic Computed Tomography. P. Laugier, G. Haiat. Bone Quantitative Ultrasound, Springer, pp. 441-459, 2010, hereafter referred to as “Lasaygues”. 

Regarding claim 15, Johnson teaches an ultrasound scanning system for imaging a bone or a joint of a subject comprising:
a transmission transducer array (see transmit arrays 101, 103, 105 and 107 figs. 2 and 3); 
a transmission receiver array (receive arrays 111, 113 and 115 of figs. 2 and 3) positioned to receive ultrasound energy transmitted through a body part and delivered from the transmission transducer array; (See paragraph 29).
a reflection transducer array; (receive arrays 111, 113 and 115 of figs. 2 and 3)
a reflection receiver array (receive arrays 111, 113 and 115 of figs. 2 and 3) positioned to receive ultrasound energy reflected by the body part and delivered from the reflection transducer array (See paragraphs 30 and 498).
a computer (see CPU 118 of fig. 4A and paragraph 373) functionally coupled to the transmission receiver array and to the reflection receiver array, (See figs. 1, 2 and 3 and paragraphs 30 and 31).
Johnson does not teach the computer generating an image of a bone or joint from transmission data received at the transmission receiver array and reflection data received at the reflection receiver array by applying an inverse scattering algorithm using shear wave moduli in transmission wave calculations to the transmission data received by the transmission receiver array and the reflection data received by the reflection receiver array.
However, Lasaygues teaches imaging of bones with a compound quantitative ultrasonic tomography (CQUT) approach, see last paragraph of page 2 where both transmission and reflection measurements are used. Lasaygues applies inverse scattering techniques (see section 2 on page 3) to compressional waves (see first paragraph of page 8). 
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best
Furthermore, Johnson teaches all the structural requirements of claim 15 and as such teach all the functional limitations of as recited above as the claim recites intended use of the ultrasound scanning system. In Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the courts found that “[A]pparatus claims cover what a device is, not what a device does, and therefore, Johnson in view of Lasaygues teaches all the limitations of claim 22.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Lasaygues’ CQUT approach into Johnson’s method to facilitate the efficient imaging of bones, see section 2.2 of Lasaygues, with a reasonable expectation of success as both the disclosures of Johnson, see abstract, and Lasaygues, see abstract, direct to applying inverse scattering to image inhomogeneous media.

Regarding claim 16, Johnson in view of Lasaygues teaches all the limitations of claim 15 above.
Johnson further teaches a beam former functionally coupled to at least one of the transmission transducer array and the reflection transducer array. (See beamformer in paragraphs 328 and 524). 

Regarding claim 17, Johnson in view of Lasaygues teaches all the limitations of claim 15 above.
Johnson further teaches “where in the computer (see CPU 118 of fig. 4A and paragraph 373) further comprises: a nontransitory computer readable medium (storage record 123 of paragraph 376) functionally coupled to the transmission receiver array and to the reflection receiver array, and operable to receive and store transmission data and reflection data; and a computational processor (CPU 118 of fig 4A and paragraph 373) coupled to the nontransitory computer readable medium that is operable to generate the image of the bone or joint”. (See paragraph 414).

Regarding claim 19, Johnson in view of Lasaygues teaches all the limitations of claim 15 above.
Johnson further teaches that the computer  (see CPU 118 of fig. 4A and paragraph 373)  further comprises a plurality of interconnected nodes including at least one compute node and at least one data acquisition node; wherein the at least one compute node includes a single board computer and a fibre channel host adaptor, and the at least one data acquisition node includes a single board computer, a fibre channel host adaptor, a waveform generator card, at least one data acquisition card, and at least one Mux card”. See figs. 4A and 4B and the description of the components of the electronic system in paragraphs 372-376.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lasaygues and , as applied to claim 15 above, and further in view of Sekins et al., US 20070066897, hereafter referred to as “Sekins”. 

Regarding claims 20 and 21, Johnson in view of Lasaygues teaches all the limitations of claim 15 above.
Johnson further teaches “an imaging chamber functionally associated with the transmission transducer array, the transmission receiver array, the reflection transducer array, and the reflection receiver array, see fig. 1. 
Johnson in view of Lasaygues does not teach that the imaging chamber being operable to receive and directly contact a coupler sleeve operable to surround a bone or a joint of a subject”, and “the coupler sleeve”. 
However, Sekins teaches a cuff (see figs. 1, and 5) composed of ultrasonic arrays that surround a body part. See paragraph 69 and fig. 5. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johnson’s system as modified by Lasaygues with Sekins’ cuff for rapid diagnosis. See paragraph 6.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sekins. 

Regarding claim 22, Johnson teaches an ultrasound scanning system for imaging a bone or a joint of a subject, comprising:
transducer arrays (transducer arrays 70 of fig. 1) disposed within a housing (see figs. 1, 2 and 3 and paragraphs 30 and 31 of Johnson), and 
a computer (CPU 118 of fig 4A and paragraph 376) functionality coupled to the transducer arrays to receive imaging data (see fig. 4A and paragraphs 375-376) and configured to generate an image of the bone or joint from the imaging data using shear wave moduli in transmission wave calculations. (See paragraph 376).
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Johnson does not teach a housing in a shape of a coupler sleeve and configured to hold a coupling fluid in a position between the subject and transducer arrays that are used to image a body part having a bone or joint.
However, Sekins teaches a cuff composed of ultrasonic arrays that surround a body part. See paragraph 69 and fig. 5. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johnson’ system with Sekins’ cuff for rapid diagnosis. See paragraph 6.
Furthermore, Johnson teaches all the structural requirements of claim 15 and as such teach all the functional limitations of as recited above as the claim recites intended use of the ultrasound scanning system. In Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the courts found that “[A]pparatus claims cover what a device is, not what a device does, and therefore, Johnson in view of Serkins teaches all the limitations of claim 22.

Regarding claim 24, Johnson in view of Serkins teaches all the limitations of claim 22 above.
Serkins further teaches wherein the coupler sleeve (cuff of fig. 5) fully encompasses a perimeter of a cross-sectional portion of the body part in a transverse plane. (See paragraph 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johnson’ system with Sekins’ cuff for rapid diagnosis. See paragraph 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793            

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793